Name: Commission Regulation (EEC) No 2675/91 of 9 September 1991 correcting Regulation (EEC) No 1157/91 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs and amending Regulation (EEC) No 569/88
 Type: Regulation
 Subject Matter: agricultural policy;  food technology;  marketing;  processed agricultural produce
 Date Published: nan

 10. 9 . 91 Official Journal of the European Communities No L 253/13 COMMISSION REGULATION (EEC) No 2675/91 of 9 September 1991 correcting Regulation (EEC) No 1157/91 amending Regulation (EEC) No 570/88 on the sale of butter at reduced prices and the granting of aid for butter and concentrated butter for use in the manufacture of pastry products , ice-cream and other foodstuffs and amending Regulation (EEC) No 569/88 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 1630/91 (2), and in particular Articles 6 (7), 7a (3), 12 (3) and 28 thereof, Whereas Commission Regulation (EEC) No 570/88 (3), as last amended by Regulation (EEC) No 1 1 57/9 1 (4), provides for the sale of butter at reduced prices and the possibility of obtaining aid for butter and concentrated butter for use in the manufacture of pastry products, ice ­ cream and other foodstuffs ; Whereas the second subparagraph of point (b) of Article 12 of Regulation (EEC) No 570/88 provides that where the successful tenderer processes different products attracting an aid or price reduction, separate accounts must be kept in respect of each provision of each regula ­ tion ; whereas that subparagraph was deleted by mistake by Regulation (EEC) No 1157/91 ; whereas Regulation (EEC) No 1157/91 should accordingly be corrected in this respect ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 In Article 1 (9) of Regulation (EEC) No 1157/91 '(a) point (b) is replaced by the following is hereby replaced by '(a) the first subparagraph of point (b) is replaced by the following Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 September 1991 . For the Commission Ray MAC SHARRY Member of the Commission (  ) OJ No L 148 , 28 . 6. 1968, p. 13 . (2) OJ No L 150, 15 . 6 . 1991 , p. 19 . 0 OJ No L 55, 1 . 3 . 1988, p. 31 . (4) OJ No L 112, 4. 5 . 1991 , p. 57 .